UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 14-7314


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

ELAN CHRISTOPHER LEWIS, a/k/a Jamal Xavier Harris,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:94-cr-00094-JAG-1)


Submitted:   December 16, 2014                Decided:   December 19, 2014


Before DUNCAN     and   DIAZ,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Elan Christopher Lewis, Appellant Pro Se. David Thomas Maguire,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Elan   Christopher    Lewis   appeals    the   district   court’s

order denying his motion for a reduction of sentence pursuant to

18 U.S.C. § 3582(c)(2) (2012).        We have reviewed the record and

find   no   reversible   error.      Accordingly,     we   affirm     for   the

reasons stated by the district court.               See United States v.

Lewis, No. 3:94-cr-00094-JAG-1 (E.D. Va. filed Aug. 20, 2014;

entered Aug. 25, 2014).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court   and   argument    would   not     aid   the

decisional process.

                                                                      AFFIRMED




                                     2